—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered October 3, 1989, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*634Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition to challenging the sufficiency and weight of the evidence, the defendant contends that he was denied a fair trial by the inadequacy of the court-appointed interpreter’s translations. However, the defendant made no record of any errors in the translation which would provide this Court with a basis for reversal (see, People v Rolston, 109 AD2d 854, 855).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Ritter, Santucci and Joy, JJ., concur.